Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 2, 3, 5 and 8-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Varghese et al. (US 6988626).
Regarding Claim 1, Varghese discloses a mounting system 10 for supporting electronic equipment 12 such as in a data center, comprising: a support structure 14 dimensioned for supporting multiple pieces of electronic equipment 12 in a vertically stacked configuration (See 
Regarding Claim 4, Varghese discloses said first structure 54, 56 comprises mounting structure 54, 56 for attachment to said first piece of equipment 12 and a rail assembly 18, connected to said support structure 14, for slidably engaging said mounting structure 54, 56 (Col. 3, Lines 50-60 and Col. 4, Lines 35-58, Figs. 1-3). Note: rails 54, 56 are both used as the first structure and mounting structure; as fastener 62 goes through apertures 58 to secure rails 54 and 56 to equipment 12, while top and bottom edges of rails 54 and 56 connect these rails to rail structure 18 through rail assemblies 48 and 52, see Figs. 3 and 4, Col. 5, Lines 64-67 and Col. 6, Lines 1-3).
Regarding Claim 6
Regarding Claim 7, Varghese discloses said mounting system 10 includes multiple rail assemblies 18 and said mounting structure 54, 56 is interchangeably engageable with each of said multiple rail assemblies 18 (Col. 4, Lines 35-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726